By ti-ie Court.
On January 25, 1915, the supreme court of the United States, in the case of Coppage v. State of Kansas, 236 U. S., 1, held that a Kansas statute, similar to the Ohio law here involved, was violative of the federal constitution, and in so deciding overruled the supreme court of Kansas.
Section 12943, General Code, the Ohio act, is concededly similar to the Kansas statute, and con*131cededly the only question made is whether it contravenes the federal constitution.
The supreme court of the United States having passed directly upon the question, its decision is conclusive upon this court.
The construction placed upon provisions of the federal constitution by our highest tribunal, and its decisions on purely federal questions, are binding upon the state courts. Conflict of authority between state and nation, on federal questions, would result in antagonism and governmental collision between the nation and the several states.

The judgment is affirmed.

Nici-iols, C. J., Newman, Jones and Matthias, JJ., concur.
Johnson, J.
Inasmuch as it is conceded that the only question involved is a federal one and that the supreme court of the United States has decided the exact question in the case of Coppage v. State of Kansas, supra, I yield to the supreme authority of that court.
However, I wish to express my full agreement with the views of Justices Day, Hughes and Holmes, as set forth in the dissenting opinions in the Coppage case.